Case 14-32821-sgj11 Doc 1349-4 Filed 03/29/21   Entered 03/29/21 19:37:15   Page 1 of 14




                               EXHIBIT 2
Case 14-32821-sgj11 Doc 1349-4 Filed 03/29/21   Entered 03/29/21 19:37:15   Page 2 of 14
Case 14-32821-sgj11 Doc 1349-4 Filed 03/29/21   Entered 03/29/21 19:37:15   Page 3 of 14
Case 14-32821-sgj11 Doc 1349-4 Filed 03/29/21   Entered 03/29/21 19:37:15   Page 4 of 14
Case 14-32821-sgj11 Doc 1349-4 Filed 03/29/21   Entered 03/29/21 19:37:15   Page 5 of 14
Case 14-32821-sgj11 Doc 1349-4 Filed 03/29/21   Entered 03/29/21 19:37:15   Page 6 of 14
Case 14-32821-sgj11 Doc 1349-4 Filed 03/29/21   Entered 03/29/21 19:37:15   Page 7 of 14
Case 14-32821-sgj11 Doc 1349-4 Filed 03/29/21   Entered 03/29/21 19:37:15   Page 8 of 14
Case 14-32821-sgj11 Doc 1349-4 Filed 03/29/21   Entered 03/29/21 19:37:15   Page 9 of 14
Case 14-32821-sgj11 Doc 1349-4 Filed 03/29/21   Entered 03/29/21 19:37:15   Page 10 of
                                         14
Case 14-32821-sgj11 Doc 1349-4 Filed 03/29/21   Entered 03/29/21 19:37:15   Page 11 of
                                         14
Case 14-32821-sgj11 Doc 1349-4 Filed 03/29/21   Entered 03/29/21 19:37:15   Page 12 of
                                         14
Case 14-32821-sgj11 Doc 1349-4 Filed 03/29/21   Entered 03/29/21 19:37:15   Page 13 of
                                         14
Case 14-32821-sgj11 Doc 1349-4 Filed 03/29/21   Entered 03/29/21 19:37:15   Page 14 of
                                         14
